                     UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF HAWAI‘I


DLMC, INC., dba KAMA’AINA                  CV. NO. 18-00352 DKW-RT
HEALTH CARE SERVICES,

             Plaintiff,                    AMENDED ORDER OF
                                           DISMISSAL
       vs.

BENEDICTA C. FLORES; LOVING
CARE HEALTH PROVIDER, INC.,

             Defendants.



                               INTRODUCTION

      On September 17, 2018, Plaintiff DLMC, Inc., dba Kama’aina Health Care

Services (DLMC), initiated this action against Benedicta Flores and Loving Care

Health Provider, Inc. (LCHP), alleging claims for violation of the Defend Trade

Secrets Act (DTSA), 18 U.S.C. § 1836(b)(3), and the Hawai‘i Uniform Trade

Secrets Act (HUTSA). Complaint, Dkt. No. 1 (Compl.). DLMC also filed a

Motion for Temporary Restraining Order, seeking to enjoin Flores and LCHP from

appropriating DLMC’s trade secrets and confidential information. Motion for

TRO, Dkt No. 3. In a December 19, 2018 Order, the Court denied the motion for

TRO. Dkt. No. 24.
      On November 9, 2018, Flores filed a Motion to Dismiss, in which LCHP

joined, challenging this Court’s subject matter jurisdiction. Dkt. No. 18; Dkt. No.

20. DLMC did not file an Opposition, and the hearing on the Motion to Dismiss,

scheduled for January 18, 2019, was vacated. On January 23, 2019, the Court

issued an Order granting the Motion to Dismiss. Dkt. No. 29. The Order

dismissed DLMC's DTSA claim, the only basis for this Court's subject matter

jurisdiction under 28 U.S.C. § 1331, but permitted DLMC leave to amend its

Complaint by February 8, 2019, consistent with the Court's ruling. Id. at 7. As

of the date of this Amended Order, February 27, 2019, DLMC has not filed an

amended complaint, nor has it responded in any way to the Court's January 23,

2019 Order. As a result, this action is dismissed without prejudice.

      Courts have the authority to dismiss actions for failure to prosecute or for

failure to comply with court orders. See Link v. Wabash R.R. Co., 370 U.S. 626,

629–31 (1962) (“The power to invoke this sanction is necessary in order to prevent

undue delays in the disposition of pending cases and to avoid congestion in the

calendars of the District Courts.”). More specifically, the Court has discretion to

dismiss a plaintiff’s action for failure to comply with an order requiring the filing

of an amended pleading within a specified time period. Pagtalunan v. Galaza,

                                           2
291 F.3d 639, 640 (9th Cir. 2002). Before dismissing an action for failure to

prosecute, the Court must weigh: “(1) the public’s interest in expeditious resolution

of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to

defendants/respondents; (4) the availability of less drastic alternatives; and (5) the

public policy favoring disposition of cases on their merits.” Id. at 642 (citing

Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992)). Upon careful

consideration of these factors, the Court concludes that dismissal without prejudice

is warranted under the circumstances.

      The Court’s January 23, 2019 Order was clear:

             Because DLMC has not opposed the Motion and, more
             particularly, has not alleged facts to support the existence of a
             protected trade secret in interstate commerce under the DTSA, as
             required for this Court to exercise jurisdiction, the Motion is
             granted with leave to amend.

                    ****

             [T]he Court cannot conclude that it has jurisdiction over the
             DTSA claim or, hence, over this case.

                    ****

             Accordingly, the Court GRANTS leave to amend and allows
             Plaintiff an opportunity to allege a DTSA, or other federal, claim
             by February 8, 2019. The failure to do so will result in the
             dismissal of DLMC's DTSC claim without leave to amend […].

                                            3
January 23, 2019 Order at 2, 6, 7.

      DLMC’s failure to file an amended complaint, as permitted by the January

23, 2019 Order, hinders the Court’s ability to move this case forward and indicates

that DLMC does not intend to litigate this action diligently in this Court. See

Yourish v. California Amplifier, 191 F.3d 983, 990 (9th Cir. 1999) (“The public’s

interest in expeditious resolution of litigation always favors dismissal.”). This

factor favors dismissal.

      The risk of prejudice to a defendant is related to a plaintiff’s reason for

failure to prosecute an action. See Pagtalunan, 291 F.3d at 642 (citing Yourish,

191 F.3d at 991). DLMC offers no excuse or explanation for its failure to file a

First Amended Complaint. When a party offers a poor excuse (or, in this case, no

excuse) for failing to comply with a court’s order, the prejudice to the opposing

party is sufficient to favor dismissal. See Yourish, 191 F.3d at 991–92. This

factor favors dismissal.

      Public policy favoring the disposition of cases on their merits ordinarily

weighs against dismissal. However, it is the responsibility of the plaintiff to

prosecute the action at a reasonable pace and to refrain from dilatory and evasive


                                           4
tactics. See Morris v. Morgan Stanley & Co., 942 F.2d 648, 652 (9th Cir. 1991).

DLMC failed to discharge its responsibility to prosecute this action, despite the

Court’s express warnings about dismissal in its prior order. See January 23, 2019

Order at 7. Under these circumstances, the public policy favoring the resolution

of disputes on the merits does not outweigh DLMC’s failure to file an amended

complaint, as directed by the Court in its January 23, 2019 Order.

      The Court attempted to avoid outright dismissal of this action by granting

DLMC the opportunity to amend its allegations and providing specific guidance on

how to do so. See Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)

(“The district court need not exhaust every sanction short of dismissal before

finally dismissing a case, but must explore possible and meaningful alternatives.”).

Alternatives to dismissal are no longer adequate here, given DLMC’s voluntary

failure to comply with the Court’s Order. Under the present circumstances, less

drastic alternatives are not appropriate. The Court acknowledges that the public

policy favoring disposition of cases on their merits weighs against dismissal. On

balance, however, because four factors favor dismissal, this factor is outweighed.

      Because the lone federal claim is no longer at issue, and because no other

basis for original jurisdiction exists, the Court turns to whether to exercise

                                           5
supplemental jurisdiction over DLMC’s remaining state-law claim. See 28 U.S.C.

§ 1367(c)(3). Where, as here, the only federal claim is dismissed before trial, the

exercise of jurisdiction over the remaining state claim is a matter of the Court’s

discretion. United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966).

Although neither retention nor dismissal is mandatory, “in the usual case in which

all federal-law claims are eliminated before trial, the balance of factors to be

considered under the pendent jurisdiction doctrine—judicial economy,

convenience, fairness, and comity—will point toward declining to exercise

jurisdiction over the remaining state-law claims.” Carnegie–Mellon Univ. v.

Cohill, 484 U.S. 343, 350 n.7 (1988), superseded on other grounds by statute as

recognized in Fent v. Okla. Water Res. Bd., 235 F.3d 553, 557 (10th Cir. 2000).

That is precisely the case here. Under the circumstances, neither fairness, nor

judicial economy nor convenience to the parties counsel in favor of retaining

jurisdiction. This case is still in its infancy: this Court has yet to invest the

significant time that might counsel in favor of retaining the state law claim.

Moreover, the remaining claim concerns alleged state-law violations and

“decisions of state law should be avoided both as a matter of comity and to

promote justice between the parties by procuring for them a sure-footed reading of

                                            6
applicable law.” United Mine Workers, 383 U.S. at 726. Having carefully

considered the relevant factors, the Court declines to exercise supplemental

jurisdiction over the remaining state-law claim brought pursuant to the HUTSA

and dismisses it without prejudice. Carnegie-Mellon Univ., 484 U.S. at 350

(relying on United Mine Workers, 383 U.S. at 726-727 for the proposition that

“when the balance of these factors indicates that a case properly belongs in state

court…the federal court should decline the exercise of jurisdiction by dismissing

the case without prejudice” (citations omitted)).1

       On the basis of the foregoing, the Court DISMISSES this action without

prejudice, and the Clerk of Court is directed to close this case.

       IT IS SO ORDERED.

       Dated: February 27, 2019 at Honolulu, Hawai‘i.




----------------------------------------------------------------------------------------------------
DLMC v. Flores; CV 18-00352 DKW-RT; AMENDED ORDER OF DISMISSAL



1
 Notwithstanding the reference to remand in the Court’s January 23, 2019 Order (Order at 7),
and in the Court's February 26, 2019 Order of Dismissal (Dkt. No. 31), remand of the remaining
HUTSA claim is not possible because this action did not originate in state court.

                                                  7
